DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-26 is/are rejected under pre-AIA  35 U.S.C. 102 (b or e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762. Cabunaru teaches a housing 115, 114, a lead 128, a pulse generating circuit (figure 2) in the housing 115, 114. The lead extends from the housing to the target nerve 112 which may be the tibial nerve. There is no reason that the lead 128 can be positioned at least partially under the deep fascia and the housing extend outward. If not inherent, it would have been obvious to vary the lead 128 length for use wherever desired. The examiner . 
 
Claims 27 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 and further in view of Whitehurst US 7,054,692. Applicant differs from the collective teachings of Carbunaru et al USPN 8,224,449 and Boveja US 7,330,762 in reciting a fixation device attached to the housing assembly which Whitehurst et al shows in fig. 8. To have provided such a suturing device on the Cabunaru microstimulator housing 115 to secure the device to the body would have been a standard modification for implantable microstimulators. 

Claim 28 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 (claim 28) and further in view of Whitehurst US 7,054,692 (claim 33) as applied to claims 21 and 32 above, and further in view of He US 7,957,805. To have formed feed through 122 of Cabunaru as an endcap He to secure the contents of the capsule after the circuitry is inserted would have been obvious. Carbunaru is silent to the assembly of the capsule.

Claims 29-31, 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US   as applied to claim 21 and 32 above, and further in view of Carbunaru US 8,994,325. To have provided a chassis Carbunaru ‘ 325 (207) having opposing walls and aperture within the capsule of Carbunaru ‘449 would have been an obvious construction arrangement for assembling the microstimulator.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792